Citation Nr: 1716514	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  16-57 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for postoperative residuals of recurrent right shoulder dislocations.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to July 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in March 2017, and a transcript of the hearing is associated with his claims folder.  

This appeal has been deemed to be advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected right shoulder disorder is currently rated as 20 percent disabling.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016), a 30 percent rating can be assigned for the major arm if arm motion is limited to midway between the side and shoulder level, and a 40 percent rating can be assigned if it is limited to 25 degrees from the side.  

Under Diagnostic Code 5202, a 30 percent rating can be assigned if there is recurrent dislocation of the humerus at the scapulohumeral joints, with frequent episodes and guarding of all arm movements.  A 30 percent rating can also be assigned if there is malunion of the humerus, with marked deformity.  

The Veteran had a VA examination in November 2013, at which time his right arm flexion and abduction were each to 130 degrees.  The examiner indicated that the Veteran had some guarding.  In November 2014, the Veteran reported that his right shoulder was dislocating about 4 to 8 times per month currently.  The Veteran had VA outpatient treatment for his right shoulder in August 2015, at which time forward flexion and abduction of his right arm were to 160 and 140 degrees, respectively, and strength was 4/5 to 5/5.  

The Veteran has provided verbal and written testimony in March 2017 that he has right shoulder dislocations which happen more frequently now, about 12 times per week now, each causing extreme pain and discomfort.  He reported that he can hardly move his right hand (arm?) at all; and that his right shoulder is now much worse than it had been reported to be on VA examination in November 2013.  He stated that he cannot lift things and that his range of motion is very limited.  He reported that he only received treatment from San Francisco VA Orthopedics since 2013.  It appears it was mistakenly recorded in the transcript as San Francisco Bay Orthopedics; regardless, this remand will afford the Veteran another opportunity to add any relevant outstanding treatment records to his virtual file.  

In light of the above, the Board concludes that another VA examination, as indicated below, is necessary, due to the reports of worsening of the disability since the last VA examination.  Prior to such examination, any additional relevant medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been deemed to be advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any and all additional VA and non-VA medical records which are relevant to the status of the Veteran's right shoulder disability, including any VA treatment records since April 2012, particularly records from the San Francisco VA Medical Center Orthopedic Department.  

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected right shoulder disability.  The claims folder should be made available to the examiner.  All indicated tests should be performed, and the results should be reported in detail.  

a. The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected right shoulder disability, and to identify and describe all limitation of function due to the service-connected right shoulder disability.  

b. In order to comply with the Court's recent precedential decision in Correia v. McDonald,  the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




